Citation Nr: 0020120	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chondromalacia and 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 and from June 1977 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to service 
connection for chondromalacia and arthritis of the left knee 
and for hypertension.  Because the veteran initiated but did 
not perfect an appeal on the issue pertaining to hypertension 
that issue is not before the Board on appeal.


FINDING OF FACT

There is no competent medical evidence linking a current left 
knee disorder with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for left knee 
disorder is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a left knee 
disorder related to service.  He asserts entitlement to 
service connection because he was diagnosed with 
chondromalacia in service and continued to experience left 
knee symptomatology diagnosed as arthritis within one year 
following separation from service.

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the veteran has presented evidence of a well-grounded 
claim.  If the veteran has not presented a well-grounded 
claim, the appeal must fail because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records (SMRs) disclose that the veteran 
twice sought and received medical treatment for left knee 
discomfort during service.  In October 1980, he reported pain 
after hurting the knee playing football a few weeks earlier.  
Examination of the left knee found no fluid, swelling and 
crepitance.  Despite the lack of objective findings, the 
diagnosis at that time was chondromalacia patella.  However, 
a February 1990 examination specifically found a normal left 
knee and a February 1991 total body skeleton bone scan found 
only the right knee (which had previously undergone 
arthroscopic surgeries in service) to have been symptomatic.  
In June 1991, the veteran sought treatment following a slip-
and-fall accident.  Examination found some left knee laxity 
and edema but the record is unclear as to whether a diagnosis 
for degenerative joint disease was meant to refer to both 
knees.  A November 1995 Medical Board examination of the 
veteran's diagnosed chronic right knee pain related to past 
meniscal injury and secondary arthritis included examination 
of the left knee, which was normal.

Following separation from service the veteran underwent both 
private and VA examination and treatment.  Private medical 
records show that in June 1996 and May 1997 the veteran was 
diagnosed with arthritis and degenerative arthritis in an 
unspecified joint or joints, in February 1997 he complained 
of or sought treatment for arthritis in an unspecified knee, 
and in January 1998 he complained of unspecified joint pain.  
VA examination in April 1998 disclosed mild left knee 
crepitus and a hesitant gait but no limp.  Findings also 
included a stable left knee with full range of motion without 
pain, and the diagnosis was history of left knee arthritis 
with few objective manifestations and mild functional loss.  
VA treatment records from January 1998 disclose that X-rays 
detected degenerative joint disease of the "knees," a 
diagnosis which appears to reappear as "knee" in April 1998 
records.  

The Board notes that despite assertions to the contrary, none 
of the medical evidence demonstrates arthritis specific to 
the left knee within one year of the veteran's discharge.  
Further, if the 1998 reference to "knees" is accurate, the 
Board notes that the record on appeal includes no medical 
opinion linking any such current diagnosis to the veteran's 
military service.  

Further, the veteran's SMRs provide reliable evidence that 
the veteran did not have a chronic left knee disorder in 
service.  Notwithstanding the 1980 diagnosis and the 1991 
injury, normal left knee examinations thereafter 
unambiguously suggest that whatever left knee injury the 
veteran might have sustained was acute, transitory and 
resolved well before his separation from service.  Neither is 
there is medical evidence showing a causal connection between 
a current left knee disorder and the veteran's active 
service.  Only the veteran claims such a nexus.  However the 
veteran's own statements and opinions cannot constitute 
competent evidence of the required nexus because he is a lay 
person with no medical training or expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
The Board also finds the veteran's July 1998 representation 
that his private physician had specifically diagnosed left 
knee arthritis within a year of the veteran's separation from 
service absent evidence in the private treatment records is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Finally, to the extent that the veteran asserts 
service connection based upon a continuity of symptomatology 
the Board again notes the absence of competent evidence 
relating a current disorder either to that symptomatology or 
to service.

Inasmuch as the record is devoid of competent medical 
evidence of a causal nexus between a current left knee 
disorder and active service, the veteran's claim for service 
connection for a left knee disorder is implausible and must 
be denied as not well grounded.

The VA is under no duty to assist him to develop facts 
pertinent to his claim because the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection.  See Epps, 126 F.3d at 1468.  
As the Board is not aware of the existence of additional 
evidence that might well ground the claim there is no duty to 
notify.  See 38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).  Nevertheless, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and an explanation as to why his current attempt fails.



ORDER

Service connection for a left knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

